UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 In re:

 ABSOLUT FACILITIES MANAGEMENT,                 Chapter 11
 LLC,
                                                Case No. 19-76260 (AST)
                       Debtor.
 RONALD WINTERS, as Plan Administrator Adv. Proc. No. 21-08107 (AST)
 under the Chapter 11 Plan of Absolut Facilities
 Management, LLC,                                  STIPULATION AND ORDER
                               Plaintiff,        EXTENDING TIME TO ANSWER

          - against -

 GRANDVIEW BROKERAGE
 CORPORATION,
                   Defendant.

          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

for the above-named Plaintiff and Defendant, that said Defendant’s time to answer or move with

respect to the Complaint is hereby extended through August 1, 2021.

          IT IS FURTHER STIPULATED AND AGREED, that Defendant hereby waives any

defense based on insufficiency of service of process or lack of personal jurisdiction in this

adversary proceeding.


Dated: New York, New York                          AMINI LLC
       July 13, 2021
                                                   /s/ Jeffrey Chubak
                                                   Jeffrey Chubak
                                                   131 West 35th Street, 12th Floor
                                                   New York, New York 10001
                                                   (212) 490-4700
                                                   jchubak@aminillc.com
                                                   Attorneys for Plaintiff
Dated: Kew Gardens, New York      LIPSIUS BENHAIM LAW LLP
       July 13, 2021
                                  /s/ Ira S. Lipsius
                                  Ira S. Lipsius
                                  80-02 Kew Gardens Road, 10th Floor
                                  Kew Gardens, New York 11415
                                  (212) 981-8440
                                  iral@lipsiuslaw.com
                                  Attorneys for Defendant



So ordered:




                                         ____________________________
 Dated: July 14, 2021                              Alan S. Trust
        Central Islip, New York        Chief United States Bankruptcy Judge
